                      IN THE UNITED ST A TES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

INRE:                                            §           CASE NO. 19-44337-MXMJJ
DUSTIN LEONARD COLLETT,                          §
  DEBTOR                                         §
                                                 §           CHAPTER 13
                                                 §

ATTORNEY GENERAL OF TEXAS,                       §        Pre-Hearing Conference Date:
CHILD SUPPORT DIVISION,                          §
     Movant,                                     §        January 3, 2020 @ 8:30 a.m.
vs.                                              §
DUSTIN LEONARD COLLETT,                          §
    Respondent                                   §

              STATE OF TEXAS, OFFICE OF THE ATTORNEY GENERAL,
                          CHILD SUPPORT DIVISION'S
                        OBJECTION TO CONFIRMATION

TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NO W. the State of Texas, Office of the Attorney General, Child Support
Division , hereinafter "Attorney General;' in providing child support services under Title 42 and
IV-D of the Social Security Act, and fil es thi s OBJECTION to Confirmation and List of
Witnesses and Exhibits of the Proposed Chapter 13 Plan filed by DUSTIN LEONARD
COLLETT, hereinafter "Debtor," and in support would show the Court the fo llowing:


                                        I. Proof of Claim
        1.      The Attorney General, in providing child support services timely fi led a proof of
claim fo r child support aiTears owed to DSO recipient PRISCILLA DIANE GISH, in the
amount of $1 ,311.60. Attached as "Exhibit 1" said claim was filed as a Domestic Support
Obligation, an unsecured priority claim , pursuant to 11 USC section 507(a)( I).




OBJECTION to Confirmation                    page I of8
                  II. Failure to Pay Post-Petition Domestic Support Obligations
        2.       The Attorney General objects to Debtor's proposed chapter 13 plan as Debtor
has fai led to pay all amounts that are required to be paid under a Domestic Support Obligation
si nce the filing of hi s chapter 13 bankruptcy petition.
        3.       On August 30, 2016, in the 324 th Judicial District Court of Tarrant Co unty, Texas
m Cause #324-595119-16 ordered Debtor to pay monthly $300.00 cu1Tent child support,
beginning September I , 2016, for the benefit of child(ren) and continu ing until the child(ren) are
emancipated or as long as they are full y enro lled in an accredited schoo l in a program leading
toward a high school diploma, whichever is the latter.
        4.       Attached as "Exhibit 2" is a pay record of the payments Debtor has made towards
the current child support obligation in cause number Cause #324-595119-16. Exhibit 2 is
incorporated herein as if set forth at length. The pay record indicates Debtor is not making post-
petition Domestic Support Obli gation payments as required under 11 USC section l 325(a)(8).
Debtor owes a Domestic Support Obligation, both pre-petition and post-petition of $1 ,920.20 of
December 23, 20 I 9. The Attorney General requests Debtor's Proposed Chapter 13 Plan be
denied as Debtor has fai led to pay all post-petition Domestic Support Obligation payments that
have accrued since the date the chapter 13 petition was filed.




               III. Failure to Include the Full Payment of the Attorney General's
                                 Proof of Claim in the Plan
        5.       The Attorney General filed its proof of claim as a Domestic Support Obligation
unsecured priority c laim under 11 USC section 507(a)( l ). Under 11 USC section l 322(a)(2)
Debtor's plan is required to provide for full payment of all claims entitled to priority under
section 507 unless the holder of the claim agrees to a different treatment of such claim. The
Attorney General does not agree to any treatment of its claim other than throu gh full payment of
the claim through the plan. The Attorney Ge neral requests the Court deny Debtor's Proposed
Chapter 13 Plan until treatment of the Attorney General's claim is full payment through the plan.




OBJECTION to Co nfirmation                      page 2 ors
                             IV. Failure to Provide for Payment of Interest

        6.        Debtor's Proposed Chapter 13 Plan does not allow for the payment of interest on

the claim filed by the Attorney General . The Attorney General timely filed its proof of claim

as a Domestic Support Obligation. Under 11 USC section 10 I (14A) a Domestic Support

Obligation " includes interest that accrues on that debt as provided under applicable

nonbankruptcy law."

        7.        Under the Texas Family Code section 157.265 interest accrues on delinquent chi ld

support at the rate of six percent per year until the delinquent child support is paid. Under Texas

Family Code section 157.267 "Accrued interest is part of the child support obligation and may be

enforced by any means provided for the collection of child support." A child support obligation

is classified as a Domestic Support Obligation under 11 USC section 101 ( 14A). Therefore

Debtor's plan must provide for the payment of any interest accruing pursuant to nonbankruptcy

law on any claims for domestic support obligations. In re Randall, 2018 WL 173 7620 (Bkrtcy.

N .D. Tex. 2018) In re Ligh(fool, 2015 WL 395621 l (Bkrtcy. S.D. Tex. 2015) In re Resendiz.

2013 WL 6152921 (Bkrtcy. S.D. Tex. 20 13 ); in re Anthony, 453 B.R. 782 (Bankr. D. N.J. 20 11);

and, In re Reid, 2006 WL 2077572 at page 2 (Bkrtcy. M.D.N.C.), Bankr. L. Rep. P 80,671. The

Attorney General requests Debtor's Proposed Chapter 13 Plan be denied until interest at the rate
of six percent per year is included as part of the payment of the Attorney General's timel y filed

proof of claim.




OBJECTION to Co nfirmation                      page 3 o f8
                                         PRAYER



       WHEREFORE, the Attorney General requests thi s Court deny Debtor· s Proposed
Chapter 13 Plan for the above reasons and confinnation not be allowed until Debtor cures each
and every OBJECTION the Attorney General has li sted above. The Attorney General requests
this Court grant any other relief it may be entitled to.

                                           Respectfully submitted,




                                           Respectfully Submitted,
                                           By: Ashley Carroll
                                           Assistant Attorney General
                                           Child Support Division
                                           State Bar No.: 03884400
                                           2001 Beach Street, Suite 700
                                           Fort Worth, TX 76103-2315
                                           (817) 834-7037 (telephone)
                                           (817) 834-7066 (fax)




OBJECT ION to Confi rmation               page 4 of8
                                 List of Witnesses and Ex hibits



1.      Domestic Support Obligation Order
2.      Payment History and Arrears Calculation

3.      Debtor' s Chapter 13 Plan

4.      Debtor' s Chapter 13 Schedules

5.      Attorney General ' s Proof of Claim

6.      All exhibits offered by Debtor

7.      All rebuttal exhibits necessary




OBJ ECTION to Confirmati on                   page 5 of8
                                   CERTIFICATE OF SERVICE

        I certify a true and correct copy of the above OBJECTION to Confirmation was sent by
mail and/or electronic filin g or transmittal to Alice Bower, attorney of record for Debtor; and
Pam Bassel, Chapter 13 Trustee on the 23 rd day of December 2019.




                                              Ashley Carroll,
                                              Assistant Attorney General




Alice Bower
Law Office of Ali ce Bower
6421 Camp Bowie Blvd
Suite 300
Fort Worth, TX 76116

Pam Bassel
7001 Blvd 26
Suite 150
  orth Richland Hill s, TX 76180




OBJECTION to Confirmation                     page 6 of8
                               CERTIFICATE OF CONFERENCE

        I certify prior to filing the foregoing Objection to Confirmation:

        _ _x_ _          The Attorney General made a good faith effort to negotiate a settlement of
                         the dispute by either speaking with Debtor's counsel in person, by phone,
                         or by e-mail.

                         Debtors' Counsel failed to respond within two days to the Attorney
                         General 's in person, telephonic or e-mail requests to negotiate a settlement

                         Debtor' s Counsel agrees to resolve objection by modifying plan




                                                 Ashley Carroll,
                                                 Assistant Attorney General




OBJ ECTION to Confirmation                     page7o f8
                       IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN OF TEXAS
                                 FORT WORTH DIVISION

INRE:                                            §           CASE NO. 19-44337-MXMJJ
DUSTIN LEONARD COLLETT,                          §
  DEBTOR                                         §           CHAPTER13
                                                 §

ATTORNEY GENERAL OF TEXAS,                       §
CHILD SUPPORT DIVISION,                          §
  Movant,                                        §
~                                                §
DUSTIN LEONARD COLLETT,                          §
 Respondent                                      §

                               ORDER GRANTING
               STATE OF TEXAS, OFFICE OF THE ATTORNEY GENERAL
                           CHILD SUPPORT DIVISION'S
                         OBJECTION TO CONFIRMATION


        On this day came to be heard The Attorney General OBJECTION to Debtor·s Chapter 13
Plan filed by the Attorney General of Texas. The Court, having deemed that notice was proper,
finds the following:
        It is ORDERED the Proof of Claims filed by the Attorney General of Texas be allowed
as a Domestic Support Obligation unsecured priority claim.

        It is ORDERED the Proof of Claim filed by The Attorney General of Texas be treated as
full payment through the plan.

      It is ORDERED the Proof of Claim filed by the Attorney General of Texas allow fix the
payment at the rate of six percent (6 %) per year in interest on the claim included as part of the
payment of the Attorney General's timely filed proof of claim .

        It is ORDERED the Debtor' s Chapter 13 Plan be denied until the Debtor has paid all
post-petition Domestic Support Obligation payments that have accrued si nce the date the chapter
13 petition was filed.

                         Signed the _ _ _ _ day of _ _ _ _ __ _ _ _ _ , 2020.


                                  UNITED STATES BANKRUPTCY JUDGE


OBJ ECTION to Confirmation                   page8 of8
      Fill m this information to identify the case:
                                                                                                                                                           EXHIBIT
      Debtor 1


      Debtor 2
      (Spouse , rt filing )
                              COLLETT, DUSTIN LEONARD
                                                                                                                                                   j      t-
                                          NORTHERN
      United States Bankruptcy Court for the:                                      District of   TEXAS
                                                    - - - - - - - --                             (State)

      Case number
                              19-44337-MXM13




    Official Form 41 O
    Proof of Claim                                                                                                                                                                     4/19

    Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
    make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
    Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents . Atta ch redacted copies of any
    documents that support the claim , such as promissory notes , purchase orders, invoices , itemized statements of runn ing accounts , contracts . judgments,
    mortgages , and security agreements. Do not send original documents ; they may be destroyed after scanning. If the documents are not available ,
    explain in an attachment.
    A person who fil es a fraudulent claim could be fined up to $500 ,000, imprisoned for up to 5 years , or both. 18 U.S.C. §§ 152, 157, an d 357 1.

    Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received .



-                     Identify the Claim

1. Who is the current                   ATTORNEY GENERAL OF TEXAS - CSD DSO Recipient: GISH, PRISCILLA DIANE
   creditor?                            -------------------------- - ---                                                                                    ---· --       -
                                        Name of the current creditor (the person or entity to be paid for th is claim)

                                        Other names the creditor used wi th the debtor

2. Has this claim been
   acquired from
                                        Iii    No
   someone else?                        D      Yes . From wh om ? - - -- -- --                        - - - - - - - - - - --                   -       -----------
1 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ----------,
3. Where should notices                 Where should notices to the creditor be sent?                                 Where should payments to the creditor be sent? (if
   and payments to the                                                                                                different)
   creditor be sent?
                                        ATTORNEY GENERAL OF TE XAS - CSD REGION 9                                     TEXAS CHILD SUPPORT DISBURSEMENT UNIT
       Federal Rule of                  Name                                                                          Name
       Bankruptcy Procedure
       (FRBP) 2002(9)                   2001              BEACH STREET, SUITE 700                                        P.O. BOX 659791
                                        Number           Street                                                       Number          Street

                                         FORT WORTH ,                       TEXAS                          76103         SAN ANTONIO ,                       TEXAS                     78265-9791

                                        City                               State                           ZIP Code   City                                  State                      ZIP Code


                                        Contact phone
                                                           (817) 838-4150                                             Contact phone

                                        Contact email
                                                           Ba nk9@oag. texas .gov                                     Contact email




                                        Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                                        0013452631

4. Does this claim amend                D      No
   one already filed?
                                        Iii    Yes. Claim nu mber on court claims registry (if known) _ __                                             Filed on
                                                                                                                                                                    MM   / DD     / YYYY


    5. Do you know if anyone            Iii    No
       else has filed a proof           D      Yes . Who made the earlier fili ng?
       of claim for this claim?
                                                                                                           ------------


      Official Form 410                                                             Proof of Claim                                                                            page 1
            Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         0     No                                                                                            0438
   you use to identify the        Iii   Yes . Last 4 digits of the debtor's account or any number yo u use to identify the debtor:
   debtor?


                                                                  0
7. How much is the claim?               $_1_,3_1_1_.6_0_@
                                                        __6__¾_o_ _ _ . Does this amount include interest or other charges?
                                                                                0     No
                                                                                Iii   Yes . Attach statement itemizing interest , fees, expenses , or other
                                                                                            charges required by Bankruptcy Rule 3001 (c)( 2)(A ).

                                                                                                                                                                  --;
8. What is the basis of the       Examples : Goods sold , money loaned , lease, services performed , personal injury or w rongful death , or credit card .
   claim?
                                  Attach redacted copies of any documents supporting the cl aim requi red by Bankruptcy Rule 3001 (c).

                                  Limit disclosing information that is entitled to pri vacy. such as health care inform ation .


                                  CHILD SUPPORT ARREARS

9. Is all or part of the claim    Iii   No
   secured?                       D     Yes . The claim is secured by a lien on property.

                                              Nature of property:
                                              D   Real estate . If the claim is secured by the debtor's principal residence , file a Mortgage Proof of Claim
                                                                Attachment (Official Form 410-A) with th is Proof of Claim.
                                              D   Motor vehicle
                                              D   Other. Describe:



                                              Basis for perfection:
                                              Attach redacted copies of documents , if any, that show evidence of perfection of a security interest (for
                                              example, a mortgage , lien , certificate of title. financing statement, or other document that shows the lien has
                                              been filed or recorded .)



                                              Value of property:                              $ _ _ _ _ _ _ __

                                              Amount of the claim that is secured :           $_ _ _ _ _ _ _ _

                                              Amount of the claim that is unsecured: $_ _ _ _ _ _ _ _ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                              Amount necessary to cure any default as of the date of the petition :               $ _ _ _ _ _ _ _ __



                                              Annual Interest Rate (when case w as filed )_ _ _ %
                                              D   Fixed
                                              D   Variable



10. Is this claim based on a      Iii   No
    lease?
                                  D     Yes. Amount necessary to cure any default as of the date of the petition.                 $
                                                                                                                                  ---------

11 . Is this claim subject to a   Iii   No
     right o f setoff?
                                  D     Yes . Identify the property : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --- ---------·
 Official Form 410                                                      Proof of Claim                                                             page 2
12 . Is all or part of the claim    D      No
     entitled to priority under
     11 U.S .C. § 507(a)?           Iii    Yes . Check one:                                                                                             Amount entitled to priority

   A cl aim may be partly                  Iii   Domestic support obligations (including alimony and child support) under                             $1 ,311 .60@6%
   priority and partly                           11 U.S.C. § 507 (a)(1 )(A) or (a)( 1 )(B).
   nonpriority. For exa mple ,
   in some categories , the                D     Up to $3,025 * of deposits toward purchase , lease , or rental of pro perty or services for
                                                 personal, fam ily, or household use. 11 U.S.C. § 507(a)(7) .                                         $ _ _ _ _ _ _ _ __
   law limits the amount
   entitled to priority .
                                           D     Wag es, salaries, or commissions (up to $13 ,650*) earn ed within 180 days before the
                                                 bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                    $_ _ _ _ _ _ _ __
                                                 11 U.S.C. § 507(a)(4).
                                           D     Taxes or penalties owed to governmen tal units . 11 U.S.C. § 507(a)(8).                               $_ __ __ _ _ __

                                           D     Contributions to an employee benefit plan . 11 U.S.C. § 507(a)( 5).                                   $_ _ _ _ _ _ __

                                           D     Other. Spe cify subsection of 11 U S.C. § 507(a)(_ ) th at applies.                                   $_ _ _ __ __ _

                                           * Amou nts are subject to adjustment on 4/01 /1 6 and eve ry 3 years after that for cases begun on or after the date of adjustment.




             Sign Below

 The person completing             Check the appropriate box:
 this proof of claim must
 sign and date it.                 D       I am the cred itor.
 FRBP 9011(b).                     Iii     I am the cred itor's attorney or authorized agent.
 If you file this claim            D       I am the trustee , or the debtor, or their authorized agent. Bankruptcy Rule 3004 .
 electron ica lly, FRB P
 500 5(a)(2) authorizes courts
                                   D       I am a guarantor, surety, endorser, or oth er codebtor. Bankruptcy Rule 3005 .
 to establish local ru les
 specifying what a signature
                                   I understand that an authorized signature on this Proof of Claim serves as an acknowl edgment that wh en calculating the
 is.
                                   amount of the claim, the creditor gave the debtor cred it for any payments received toward the debt.
 A person who files a
 fraudulent claim cou ld be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is tru e
 fined up to $500 ,000,            and correct.
 imprisoned for up to 5
 years , or both .
                                   I declare under penal ty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571 .
                                   Executed on date




                                   Print the name of the person who is                 mpleting and signing this claim :


                                   Name
                                                            Ashley                                B.                                    Carroll
                                                            First name                           Middle name                            Last name


                                   Title
                                                            Assistant Attorney General
                                   Company
                                                            Attorney General of Texas
                                                            Identify the corporate servicer as the company if the authorized agent is a servicer.



                                   Address
                                                            2001               Beach Street, Suite 700
                                                            Number            Street

                                                            Fort Worth ,                                                 Texas          76 103
                                                            City                                                         State          ZI P Code

                                   Contact phone
                                                            (817) 838-4150                                               Email
                                                                                                                                        Bank9@oag .texas .gov




Offici al Form 41o                                                             Proof of Claim                                                                   page 3
Northern District of Texas - Fort Worth

                            Summary of Post-Petition Domestic Support Obi igation


          Attach please find a copy of our proof of claim which we have sent to the court for filing .
      Please be advised that our office has initiated cease withholding towards the child suppon arrears
      to the debtor' s employer.

         Further any agreements to treat our priority claim outside of the Chapter 13 plan as a pay
      direct will be verified by a letter with a signature by Office of the Attorney General bankruptcy
      speciali st.

         All payments are to be mailed to the State Distribution Unit, P . 0. Box 659791 ,
      San Antonio , Texas 78265-9791 with the OAG case number li sted abo ve on said payment.


        Summary of Child Support Oblieation

        Amount of current child support due on a continuing basis:
                                           $300 .00    Monthly          09/01 /2016      09/17/2032
             Current Child Support:                                    ----           to - - - -
                                            $0.00      Monthly
           Current Medical Support:                                                   to - - - -
CV · FQ1059R2           Attorney General of Texas· Child Support Division                                                Page 1
                            Financial Activity Report as of 12/23/2019                                         Date: 12/23/2019
                      Case ID: 0013452631        Cause Number: 32459511916
                NCP: COLLETT, DUSTIN LEONARD             CP: GISH, PRISCILLA DIANE


                                                  --      . -     <Child $if~rt       ..
                  :·. ,.,a,n.      Adivity       ftilD~ll Amount Am9llnt
                     Date           1'ype         An1oont     Doe     Applied .· ~am;e
                 09/01/2016 Amo unt Due                 300.00        300.00                      300.00
                 09/1 9/201 6 Co ll ection             -300.00                      -300.00          0.00
                 10/01/20 16 Amount Due                 300 .00       300.00                      300.00
                 10/21/201 6 Collection                -502 .00                     -502.00      -202.00
                 11/01/201 6 Amount Due                 300.00        300.00                        98.00
                 11/07/201 6 Co ll ection            -1,1 89.00                   -1 ,189.00 -1,091.00
                 12/01/2016 Amount Due                  300.00        300.00                     -791.00
                 12/30/2016 Co ll ection               -600.00                      -600.00 -1 ,391.00
                 01/01/2017 Amount Due                  300 .00       300 .00                  -1,091.00
                 02/01/2017 Amount Due                  300. 00       300.00                     -791.00
                 03/01 /2017 Amount Due                 300.00        300.00                     -491.00
                 03/06/2017 Co llection                -600.00                      -600.00 -1,091.00
                 04/01/2017 Amount Due                  300.00        300.00                     -791.00
                 05/0 1/2017 Amount Due                 300.00        300.00                     -491.00
                 06/0 1/2017 Amount Due                 300.00        300 .00                    -191.00
                 06/21/2017 Co ll ection               -600.00                      -600.00      -791 .00
                 07/01/20 17 Amount Due                 300.00        300.00                     -491.00
                 07/21/2017 Collection                 -600.00                      -600.00 -1 ,091.00
                 08/0 1/2017 Amount Due                 300.00        300.00                     -791.00
                 09/0 1/2017 Amount Due                 300.00        300.00                     -491.00
                 09/13/2017 Collection                 -600.00                      -600.00 -1 ,091.00
                 10/01/2017 Amount Due                  300.00        300.00                     -791.00
                 11/01/2017 Amount Due                  300.00        300.00                     -491.00
                 11/20/2017 Co llection                -600.00                      -600.00 -1 ,091.00
                 12/01/20 17 Amount Due                 300.00        300 .00                    -791.00
                 12/29/2017 Collection                 -600.00                      -600 .00 -1 ,391.00
                 01/01/2018 Amount Due                  300.00        300.00                   -1,091 .00
                 02/01/2018 Amount Due                  300 .00       300.00                     -791 .00
                 03/01/20 18 Amount Due                 300.00        300.00                     -491 .00
                 03/15/2018 Co ll ection               -600 .00                     -600 .00 -1 ,091 .00
                 04/01/2018 Amount Due                  300.00        300.00                     -791.00
                 05/01/2018 Amount Due                  300.00        300.00                     -491 .00
                 06/01/2018 Amount Due                  300.00        300.00                     -191.00
                 06/11/2018 Co lle ction             -1,200.00                    -1,2 00.00 -1,391 .00
                 07/01/2018 Amount Due                  300.00        300.00                   -1,091.00
                 08/01/2018 Amount Due                  300.00        300.00                     -791.00
                 09/01/2018 Amount Due                  300.00        300 .00                    -491.00
                 10/01/2018 Amount Due                  300.00        300 .00                    -1 91 .00
                 11/01/2018 Amount Due                  300.00        300 .00                     109.00


                FE DERAL OF F SE T (FO) receipts are subject to future adjustments by the Feoeral Govemmer.t
CV • FQ1059R2           Attorney General of Texas • Child Support Division                                                    Page 2
                            Financial Activity Report as of 12/23/2019                                              Date: 12/23/2019
                      Case ID: 0013452631        Cause Number: 32459511916
                NCP: COLLETT, DUSTIN LEONARD             CP: GISH, PRISCILLA DIANE


                                    -               --····-··· .          ..   -     '1hlld~p~!J            .   -
                   'fJM•
                    0.          ..  ,.~
                                   Aetiv'lt;v Tra,t~oit An'IO'Wlt .AJtio.unt
                                               Atnount    l)jle    Al>Pfl~d eatance
                 12/01/20 18 Amount Due                     300.00             300 .00                   409.00
                 12/17/2018 Collection                -1 ,200.00                          -1 ,200 .00    -791.00
                 01/01/2019 Amount Due                      300.00             300.00                    -491.00
                 01/07/20 19 Co llection                  -300.00                           -300.00      -791.00
                 02/01/20 19 Amount Due                     300.00             300 .00                   -491.00
                 02/06/2019 Co llection                   -300.00                           -300.00      -791.00
                 03/01/20 19 Amo unt Due                    300.00             300.00                    -491.00
                 03/06/20 19 Co llection                  -300.00                           -300.00      -791.00
                 04/0 1/2019 Amount Due                     300.00             300.00                    -491.00
                 05/0 1/2019 Amount Due                     300.00             300.00                    -191 .00
                 06/0 1/2019 Amount Due                     300.00             300.00                    109.00
                 07/0 1/2019 Amount Due                     300.00             300.00                    409.00
                 08/01/2019 Amount Due                      300.00             300.00                    709.00
                 08/3 1/20 19 Amount Due                           0.55            0.55                  709.55
                 09/01/20 19 Amount Due                     300.00             300.00                   1,009.55
                 09/30/2019 Amount Due                             2.05            2.05                 1,011.60
                 10/01/20 19 Amount Due                     300.00             300.00                   1,311.60
                 10/31/20 19 Amount Due                            3.55            3.55                 1,315.15
                 11/01/2019 Amount Due                      300.00             300.00                   1,615.15
                 11/30/2019 Amount Due                             5.05            5.05                 1,620.20




                               -
                 12/01/2019 Amount Due                      300.00             300.00                   1,920.20


                                                                          mlll!Jlm!m!mlm!E!J




                FEDERAL OFF SET (FO) receipts a re subject 10 future adjustments by the Federal Governmen t
CV - FQ1059R2           Attorney General of Texas - Child Support Division                                              Page 1
                            Financial Activity Report as of 12/23/2019                                        Date: 12/23/2019
                      Case ID: 0013452631        Cause Number: 32459511916
                NCP: COLLETT, DUSTIN LEONARD             CP: GISH, PRISCILLA DIANE


                                                      . - ..         Child$lf~Jt -
                                 -
                    tran•            ;Activity   Tt;(nuctk)l) A,n<,p~t Am(>'.Unl
                  - . Otte
                                      Type        AmPilot       DU.    Aj)pjled .8alari~
                 09/01/2016 Amount Due                  300.00        300 .00                    300.00
                 09/19/2016 Co llection                -300.00                     -300.00          0.00
                 10/01/201 6 Amount Due                 300.00        300.00                     300.00
                 10/21/2016 Collection                 -502 .00                    -502.00      -202.00
                 11/01/201 6 Amount Due                 300.00        300.00                       98.00
                 11/07/2016 Collection               -1,189.00                   -1 .189.00 -1,091.00
                 12/01/2016 Amount Due                  300.00        300.00                    -791.00
                 12/30/201 6 Collection                -600.00                     -600.00 -1,391.00
                 01/01/2017 Amount Due                  300. 00       300.00                  -1 ,091.00
                 02/01/2017 Amount Due                  300.00        300.00                    -791 .00
                 03/01/2017 Amount Due                  300.00        300.00                    -491 .00
                 03/06/2017 Collection                 -600.00                     -600.00 -1,091.00
                 04/01/2017 Amount Due                  300.00        300.00                    -791.00
                 05/0 1/2017 Amount Due                 300. 00       300 .00                   -491 .00
                 06/01/2017 Amount Due                  300. 00       300.00                    -191 .00
                 06/21/2017 Collection                 -600.00                     -600.00      -791.00
                 07/0 1/2017 Amount Due                 300.00        300.00                    -491 .00
                 07/21/2017 Collection                 -600.00                     -600.00 -1 ,091.00
                 08/01/2017 Amount Due                  300.00        300.00                    -791.00
                 09/01/2017 Amount Due                  300.00        300.00                    -491.00
                 09/13/2017 Co ll ection               -600.0 0                    -600.00 -1,091.00
                 10/01/2017 Amount Due                  300.00        300 .00                   -791.00
                 11/01/2017 Amount Due                  300.00        30 0.00                   -491.00
                 11/20/2017 Collection                 -600.00                     -600 .00 -1,091.00
                 12/01/2017 Amount Due                  300.00        300.00                    -791.00
                 12/29/2017 Collection                 -600.00                     -600.00 -1,391.00
                 01/01/2018 Amount Due                  300.00        300 .00                 -1 ,091.00
                 02/01/2018 Amount Due                  300 .00       300.00                    -791 .00
                 03/01/2018 Amount Due                  300.00        300.00                    -491.00
                 03/15/2018 Collection                 -600.00                     -600 .00 -1,091.00
                 04/01/2018 Amount Due                  300.00        300.00                    -791.00
                 05/01/2018 Amount Due                  300.00        300.00                    -491.00
                 06/01/2018 Amount Due                  300.00        300 .00                   -191.00
                 06/1 H201 8 Collection              -1,200.00                   -1,200 .00 -1,391.00
                 07/01/2018 Amount Due                  300.00        300 .00                 -1,091.00
                 08/01/2018 Amount Due                  300.00        300.00                    -791.00
                 09/01/2018 Amount Due                  300.00        300.00                    -491.00
                 10/01/2018 Amount Due                  300.00        300 .00                   -191.00
                 11/01/2018 Amount Due                  300 .00       300.00                     109.00


                FEDER.AL OF FSET (FO) receipts are subject to future adjustments by the l=ederal Government
CV - FQ1059R2           Attorney General of Texas - Child Support Division                                            Page 2
                            Financial Activity Report as of 12/23/2019                                      Date: 12/23/2019
                      Case ID: 0013452631        Cause Number: 32459511916
                NCP: COLLETT, DUSTIN LEONARD             CP: GISH, PRISCILLA DIANE

                          -                                 ,,,
                               .   ~"   '   ~
                                                ,,,
                                                       ""
                                                                   C'hfJd Su!JP()(j    -"···
                    TJ'IUls             Adlvlty TtaD•41dl~n Amo1.111f Amcu,nt
                    ~                    "(ype_  -Arnour,l    l)u. ,, .APP'fled Sa.111111:•
                 12/01/2018 Amount Due                  300,00       300,00                     409.00
                 12/17/2018 Co ll ection              -1 ,200,00                -1 ,200,00     -791.00
                 01/01/2019 Amount Due                  300,00       300,00                    -491.00
                 01/07/2019 Collection                 -300,00                    -300,00      -791.00
                 02/01/2019 Amount Due                  300,00       300,00                    -491.00
                 02/06/2019 Collection                 -300,00                    -300,00      -791.00
                 03/01/2019 Amount Due                  300,00       300,00                    -491.00
                 03/06/2019 Collection                 -300,00                    -300,00      -791.00
                 04/01/20 19 Amount Due                 300,00       300,00                    -491.00
                 05/01/2019 Amount Due                  300 ,00      300,00                    -191.00
                 06/01/20 19 Amount Due                 300,00       300,00                     109.00
                 07/01/20 19 Amount Due                 300,00       300,00                    409.00
                 08/01120 19 Amount Due                 300,00       300,00                    709.00
                 08/31/20 19 Amount Due                     0.55       0.55                    709.55
                 09/01/20 19 Amount Due                 300,00       300,00                  1,009.55
                 09/30/2019 Amount Due                      2,05        2,05                 1,011 .60
                 10/01/2019 Amount Due                  300,00       300,00                  1,311.60
                 10/31 /2019 Amount Due                     3,55       3,55                  1,315.15
                 11 /01/2019 Amount Due                 300,00       300,00                  1,615.15
                 11 /30/2019 Amount Due                     5,05       5,05                  1,620.20




                               -
                 12/01/2019 Amount Due                  300,00       300,00                  1,920.20


                                                                   mlE':Jll:'ll'm!mmm!J




                FEDERAL OFFSET (FO) receipts are subj ect to future adjustments by the Federal Government
